Cite as 2014 Ark. 42

                SUPREME COURT OF ARKANSAS
                                       No.   CV-14-22

MARCIE TREADWELL                                  Opinion Delivered January   30, 2014
                               APPELLANT
                                                  MOTION TO FILE BELATED
V.                                                NOTICE OF APPEAL; MOTION TO
                                                  BE RELIEVED AS COUNSEL AND
                                                  TO SUBSTITUTE COUNSEL
ARKANSAS DEPARTMENT OF
HUMAN SERVICES
                    APPELLEE                      MOTION TO FILE A BELATED
                                                  NOTICE OF APPEAL GRANTED;
                                                  MOTION TO BE RELIEVED AS
                                                  COUNSEL DENIED WITHOUT
                                                  PREJUDICE; MOTION TO
                                                  SUBSTITUTE COUNSEL MOOT.



                                      PER CURIAM


       Appellant Marcie Treadwell, by and through her attorney, Dee Scritchfield, has filed

a motion to file a belated notice of appeal. Scritchfield has also filed a motion requesting to

be relieved as counsel and to have the Arkansas Public Defender Commission,

Dependency-Neglect Division, appointed as counsel for Treadwell. An order terminating

Treadwell’s parental rights was entered on October 3, 2013. Pursuant to Arkansas Supreme

Court Rule 6–9(b)(1) (2012), Treadwell’s notice of appeal was required to be filed no later

than October 24, 2013, but was not filed until October 25, 2013.

       Where an attorney candidly admits fault, we will grant the motion for belated appeal,

and a copy of the opinion will be forwarded to the Committee on Professional Conduct.
                                    Cite as 2014 Ark. 42

Mann v. Arkansas Dep’t of Human Servs., 2012 Ark. 96 (per curiam). Attorney Scritchfield

admits that due to her lack of diligence, the notice of appeal was not timely filed.

Accordingly, we grant the motion to file a belated notice of appeal and forward a copy of this

opinion to the Committee.

       As for Scritchfield’s motion to be relieved, that motion is denied without prejudice.

Once the notice of appeal has been filed, this court has exclusive jurisdiction to relieve

counsel and appoint new counsel. Hawthorne v. State, 2009 Ark. 137, 296 S.W.3d 389, 390;

Ark. R. App. P.–Crim. 16(a). On October 22, 2013, the circuit court entered an order

finding that Treadwell was indigent for the purposes of this appeal. However, Scritchfield’s

motion to be relieved does not indicate that she has served it on Treadwell or on the Arkansas

Public Defender’s Commission. Arkansas Rule of Civil Procedure 64, which governs the

withdrawal or addition of counsel, provides that an attorney may not withdraw from any

proceeding or from representation of any party to a proceeding without permission of the

court in which the proceeding is pending. Ark. R. Civ. P. 64(b). Permission to withdraw

may be granted for good cause shown if counsel seeking permission presents a motion to the

court showing that she has taken reasonable steps to avoid foreseeable prejudice to the rights

of her client, including giving due notice to her client, and allowing time for employment of

other counsel, among other requirements. Ark. R. Civ. P. 64(b)(1). While Scritchfield has

indicated that Treadwell qualifies for appointed counsel, Scritchfield has failed to show that

she has notified her client, Treadwell, that she seeks to withdraw. Without compliance with

Rule 64, we must deny her motion to withdraw without prejudice, making her motion to


                                              2
                                     Cite as 2014 Ark. 42

substitute counsel moot.1

      Motion to file belated appeal granted; motion to be relieved denied without prejudice;

motion to substitute counsel moot.

      Dee Scritchfield, for appellant.

      No response.




      1
        Because Scritchfield’s motion to substitute counsel is moot, we make no finding
regarding Treadwell’s indigency status or whether she qualifies for appointed counsel.
Arkansas Supreme Court Rule 6-6 provides guidance for those seeking to proceed in forma
pauperis before this court.

                                              3